Citation Nr: 1110637	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-40 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a November 2010 hearing.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously denied in a rating decision that was dated in May 2006.  It was held that his stressors could not be verified for the purposes of establishing a diagnosis of PTSD.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the May 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  Giving the benefit of the doubt to the Veteran, it is at least as likely as not that the Veteran's PTSD is due to his military service.



CONCLUSIONS OF LAW

1. The RO's rating decision in May 2006, denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Giving the benefit of the doubt to the Veteran, PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  

New and Material Evidence

In a May 2006, rating decision, the RO denied service connection for the Veteran's PTSD because his claimed in service stressor could not be corroborated.  The evidence considered at that time included the Veteran's service treatment records, VA treatment records, private treatment records, a VA report of examination, and the Veteran's written stressor statements.  The Veteran did not timely perfect an appeal of this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the May 2006 rating decision includes more recent VA treatment records and the Veteran's testimony at his November 2010 hearing.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the Veteran's hearing he testified that while he was serving on the U.S.S. Washburn in June 1968, off the coast of Da Nang, Vietnam, he saw three bodies floating in the water and that he had flashbacks of this experience ever since that time.  He believed the bodies were dead Marines.  After seeing the dead bodies, he decided not to reenlist in the Navy after his period of service was completed.  He also testified that while he was waiting to be transferred back to the United States from Da Nang to be discharged he observed rocket and mortar attacks.  He testified that this experience "scared [him] to death."  He testified that he had psychiatric problems including flashbacks ever since he saw the dead bodies in the water, including while he was still in the service.

While the Veteran had previously identified these stressors, he provided additional information about them and their effect on him at the hearing.  This information, including the Veteran's testimony about his reactions to these experiences and the continuity of his symptoms since service, is new because it was not of record at the time of the prior decision on his claim.  It is material because it raises a reasonable possibility of substantiating the claim.

Service Connection

The Veteran contends that he has PTSD as a result of his military service.  Specifically, he contends that he was frightened by seeing dead bodies floating in the water and by rocket and mortar attacks that occurred during his service.  While the Veteran's ship was not involved in any direct combat, the Veteran contended that he was very fearful when an attack took place in Da Nang while he was there awaiting transportation home to the United States.  He also submitted a written statement describing another rocket and mortar attack that he heard or witnessed while on shore leave, although neither he nor any of the people he was with were killed or injured at that time.  In his written statement, he related that he was very upset when his ship had to pick up Marines from Vietnam for transport to Okinawa, Japan so that they could be transferred back to the United States and many of the Marines had been killed or wounded before the ship reached them.  He also contended that ever since he saw the dead bodies in the water he experienced psychiatric difficulties including flashbacks.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 2010 the exceptions to the stressor verification requirement were altered.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 et seq., (July 13, 2010).

In this case, the Veteran was afforded an examination by a VA contract psychiatrist in February 2006.  At that time, he reported that his most horrifying experience was seeing 3 dead bodies floating in the water.  He also told the psychiatrist that there were rocket and mortar attacks near his location and that there were fire fights on the beach.  He was not in any direct combat.  He reported being "fearful and horrified" by these experiences.  He also reported that on his flight back to the United States he was on an airplane with wounded persons and that this was distressing.  He reported that he had psychiatric difficulties since his return home from Vietnam. 

The Veteran reported experiencing flashbacks about the dead bodies in the water, intrusive memories, and nightmares about the bodies in the water.  He felt depressed, was easily angered, isolated himself from others, and avoided reminders of his Vietnam War experiences.  He reported startling easily and being hypervigilant.

The VA contract psychiatrist diagnosed PTSD.  She stated that even though the Veteran was not in direct combat, "he was very frightened while he was in the war and [by] what he saw." 

VA treatment records, including more recent documents associated with the current appeal, also show that the Veteran has been diagnosed with PTSD.

In this case, the Veteran was diagnosed with PTSD by a VA contract psychiatrist who related this to experiences including the Veteran's fear of hostile activity while serving near Da Nang, Vietnam. She noted that while the Veteran was not in direct combat he was very fearful during the war and she concluded that the stressors that the Veteran described were sufficient upon which to base a diagnosis of PTSD.  There are also other reported stressors and diagnoses on file.  The Veteran's reports of seeing dead bodies in the water and of observing rocket and mortar attacks on shore are not inconsistent with the character of his service, nor can the Board conclude that there is clear and convincing evidence that the events described by the Veteran did not occur.  Therefore, giving the benefit of the doubt to the Veteran, PTSD was incurred in service.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


